Citation Nr: 1444488	
Decision Date: 10/07/14    Archive Date: 10/16/14

DOCKET NO.  08-33 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for fibromyalgia (also claimed as symptoms of painful knees, elbows, back, nervousness, chronic fatigue, and headaches).

2.  Entitlement to service connection for a seizure disorder.


REPRESENTATION

Veteran represented by:	Attorney Jeffrey E. Marion


ATTORNEY FOR THE BOARD

U. Ifon, Associate Counsel


INTRODUCTION

The Veteran had active duty from December 1966 to July 1969, with subsequent service in the U.S. Army Reserve.

This appeal to the Board of Veterans' Appeals (Board) is from March 2007 and April 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).

In November 2009, the Veteran submitted a claim for entitlement to service connection for arthritis of the knees and epicondylitis of the elbows.  In a March 2010 correspondence, the RO informed the Veteran that the aforementioned claims were already being considered as part of her claim for fibromyalgia.  The Veteran did not express any disagreement with this determination.  Thus, the Board will treat her November 2009 claim as part of her claim for fibromyalgia.

The Veteran was scheduled for a video hearing in September 2014 but withdrew the hearing request in a July 2014 statement.  Therefore, her hearing request is deemed withdrawn.  38 C.F.R. § 20.704(d) (2013).

The issue of entitlement to service connection for fibromyalgia is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The credible evidence of record is against a finding that the Veteran has a current seizure disorder.



CONCLUSION OF LAW

A seizure disorder was not incurred or aggravated in service and epilepsies may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in October 2010 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the Veteran, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  The issue was most recently adjudicated in a January 2013 statement of the case.

VA has fulfilled its duty to assist.  The RO has made reasonable and appropriate efforts to assist the Veteran in obtaining the evidence necessary to substantiate her claim, including requesting information from the Veteran regarding pertinent medical treatment she may have received and obtaining such records.  In January 2007, a Formal Finding on the Unavailability of Service Records was issued for the Veteran's active duty service treatment.  Where service records are unavailable, VA has a heightened duty to assist the Veteran.  Dixon v. Derwinski, 3 Vet. App. 261, 263-264 (1992).  The Veteran was notified of the unavailability of her active duty service treatment records and was able to locate and submit some service treatment records from her period of active duty and they have been associated with the claims file.  

The Veteran has not been afforded a VA examination concerning her claim for service connection for a seizure disorder.  The Board, however, finds that no such examination is required in this case.  There is no competent evidence of a seizure disorder during service, nor are there credible reports of current signs or symptoms of a seizure disorder.  Consequently, VA is under no duty to afford the Veteran a VA examination.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2013); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Hence, VA has fulfilled its duty to notify and assist the Veteran, and adjudication at this juncture, without directing or accomplishing any additional notification and/or development action, poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet, App. 384, 394 (1993).  The appeal is now ready to be considered on the merits.

Legal Criteria - Service Connection

In general, service connection may be granted for a disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Notwithstanding the above, service connection may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred or aggravated in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (citing Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)); 38 C.F.R. § 3.303(a).

A layperson is competent to report on the onset and continuity of current symptomatology based on personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if the layperson: (1) is competent to identify the medical condition, (2) is reporting a contemporaneous medical diagnosis, or (3) is describing symptoms that support a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, at 1376-77 (Fed. Cir. 2007).

When there is an approximate balance of positive and negative evidence regarding a material issue, the Veteran is given the benefit of the doubt.  38 U.S.C.A. § 5107.  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Analysis

The Veteran contends she has a current seizure disorder related to her military service.

The Board is unable to grant service connection for a seizure disorder because there is no credible evidence of a current disability.

A review of the Veteran's service treatment records reveal no complaints of or diagnosis of a seizure disorder.  In fact, a July 1969 report of medical history at separation from active service notes that the Veteran denied a history of epilepsy or fits.  She again denied such history in additional reports of medical history in the period from March 1978 through March 1997.  

There are also no private or VA treatment records indicating a current diagnosis of a seizure disorder.  On the contrary, a February 2005 private treatment note from Kaiser indicates the Veteran denied a history of seizure disorder.

In considering the Veteran's own statements, although she is competent to testify about observable symptomatology, the evidence of record calls into question her credibility as she has repeatedly denied a history of epilepsy, fits or a seizure disorder in her medical records.  As such, the Board is unable to assign any probative value to her contentions.  

Because the Veteran does not have a current disability for which service connection can be granted, entitlement to service connection for a seizure disorder is not warranted.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

As the preponderance of the evidence is against the claim, the benefit of the doubt rule is inapplicable.  See 38 U.S.C.A. § 5107(b).  The claim is denied.


ORDER

Entitlement to service connection for a seizure disorder is denied.


REMAND

The Veteran contends her fibromyalgia is the result of the physical demands of her active and reserve service, to include periods of active duty for training (ACDUTRA) and inactive duty training (INACDUTRA).  Importantly, service connection may be granted for disability resulting from disease or injury incurred in or aggravated while performing ACDUTRA.  38 U.S.C.A. §§ 101(24), 106 (West 2002).  Although military personnel records contain a summary of the Veteran's statement of retirement points, the Board is unable to discern her actual dates of ACDUTRA.  

Service treatment records from her period of active service indicate the Veteran was seen for complaints of dizzy spells and headaches in April 1967; recurrent abdominal pain with nausea and anorexia in September 1967; and pain in her right lower quadrant in April 1968, and June 1969.  Her diagnoses during this period ranged from abdominal pain of unknown etiology in September 1967 to possible endometriosis or pelvic pain syndrome in April 1968.  In addition, treatment records from her period of reserve service indicate she has been treated for complaints of recurrent chronic right elbow and knee pain, and was eventually diagnosed with fibromyalgia.  The Veteran has not yet been afforded a VA examination.  

Based on the above, the Board finds a remand is necessary to determine the Veteran's dates of ACDUTRA, as well as to afford her a VA examination to determine the etiology of her fibromyalgia.  

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran to identify any pertinent private or VA treatment records that might be outstanding and associate them with the claims file.  Follow proper notification procedures if the records are unobtainable.  All attempts to obtain records should be contemplated.

2.  Contact the appropriate agencies (e.g., National Personnel Records Center or the Army Reserve) to verify the dates the Veteran served on ACDUTRA.  A report outlining the Veteran's retirement points does not fulfill this instruction.  

If that development fails to provide the dates of ACDUTRA, then the AOJ should contact the Defense Finance and Accounting Services or other appropriate records repository and request they review the Veteran's pay records and ascertain all dates when the Veteran served on ACDUTRA.  If the AOJ cannot locate such records, the AOJ must follow proper notification procedures.

Thereafter, the AOJ is to prepare a written report detailing the beginning and ending dates of each period of ACDUTRA which the claimant attended while serving in the Army Reserve.  Include a copy of that summary in the claims file.

3.  After the aforementioned development has been completed, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of her fibromyalgia.  Provide the examiner with access to the Veteran's claims file; as well as the report detailing the beginning and ending dates of each period of ACDUTRA.  The examination report should indicate that these files were reviewed.  

After completing the examination and reviewing all of the evidence the examiner is asked to opine as to the following: 

(a) Is it at least as likely as not (a 50 percent or greater probability) the Veteran's fibromyalgia is related to her period of active duty from December 1966 to July 1969?
(b) If not, is it at least as likely as not that the fibromyalgia started during or is the result of any period of ACDUTRA?

A complete explanation should be provided for all opinions and conclusions, to include a discussion of the Veteran's contentions, as well as all lay assertions and private medical opinions of record.  

If the examiner cannot respond without resorting to speculation, the examiner should explain why a response would be speculative.

4.  Readjudicate the issue on appeal.  If the benefit sought remains denied, provide the Veteran and her representative a supplemental statement of the case and an appropriate period of time for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
Nathan Kroes
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


